Citation Nr: 1815944	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-41 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for melanoma, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for neuropathy, claimed as due to herbicide exposure or as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for below-the-knee amputation of the right leg, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.

6.  Service connection for psychosis for the purpose of establishing eligibility to treatment.

REPRESENTATION

Veteran represented by:	Michael J. Kelly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2018, the Veteran presented sworn testimony to the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All of the Veteran's claims, with the exception of service connection for ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACTS

1.  The evidence shows that the Veteran served on the USS Alamo and the USS Denver during the Vietnam Era and has provided competent and credible testimony that he set foot in Vietnam at that time.

2.  The Veteran is presumed to have been exposed to an herbicide agent, including Agent Orange, and there is a presumption of service connection for ischemic heart disease, from which the Veteran currently suffers and for which he currently receives treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1101, 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease.  Specifically, he contends that he was exposed to herbicides while in service during the Vietnam Era, which later resulted in his ischemic heart disease.  See VA Form 9, received August 29, 2016.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a legal presumption based on exposure to herbicide agents, including Agent Orange, where a veteran served on active duty in the Republic of Vietnam (RVN) during the Vietnam era (from January 1962 to May 1975) and has a certain listed disability, including ischemic heart disease, that becomes manifest to a degree of 10 percent or more any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii)(iii), 3.309. 

A veteran who had active naval service in the RVN during the Vietnam era shall be presumed to have been exposed to herbicide agents only if he or she served on or visited the Vietnamese landmass or its inland waterways.  This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101 (29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197   (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

In February 2016, in response to a decision of the CAVC in Gray v. McDonald, 27 Vet. App. 313   (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval service members are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  VA further updated its Adjudication Manual, M21-1MR.  The applicable provisions of the M21-1 Manual, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories, were modified.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the RVN and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN. VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VBA Manual M21-1, IV.ii.1.H.2.a. Inland waterway service is also referred to as "brown-water" Navy service.  Id.  By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service. 

While the M21-1 Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5 (2017); VBA Manual M21-1, IV.ii.1.H.2.

The VA promulgated list of Navy ships associated with service in Vietnam, and hence exposure to herbicide agents, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Court's decision in Gray in February 2016.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.  This list reflects that the USS Alamo conducted numerous troop, supply, and equipment landings with smaller boats at Da Nang, Vung Tau, Song Bo De, An Thoi, and Tan My between August 1964 and October 1972.

In a March 2016 affidavit, the Veteran recounted how he received the Vietnam Service and Vietnam Campaign Medals while serving in the Republic of South Vietnam during the Vietnam Era with an MOS in water transportation.  He also recounted how he rode on landing craft with marines to receive and send signals back to his ship in order to navigate landing zones and that he frequently landed in the Republic of South Vietnam.  Further, he testified at his January 2018 hearing that he came ashore as part of his duties.  Additionally, the Veteran's service personnel records show that the Veteran worked in water transportation during the Vietnam Era with an assignment onboard the USS Alamo beginning in November 1971.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents.

The record reflects that the Veteran has a diagnosis of ischemic heart disease.  See CAPRI, received May 27, 2015, at 42, 104, 121 (noting "chronic ischemic heart disease" in the Veteran's problem list in addition to various medications listed for his heart condition).  Given that ischemic heart disease is presumptively associated with exposure to herbicide agents and the Veteran is presumed to have been exposed to herbicide agents, service connection for ischemic heart disease is warranted.  38 C.F.R. § 3.309(e).


ORDER

Service connection for ischemic heart disease is granted.


REMAND

Although the Board regrets the delay, the Board must remand the Veteran's remaining claims to ensure there is a complete record so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

A review of the Veteran's records reflects a long history of treatment through the Boston VA Healthcare System.  However, his records dated prior to March 2014 are sporadic and appear to be incomplete.  As such, a remand is required in order to obtain the Veteran's complete VA treatment records dated since 1971.

Further, on remand the Veteran's complete service personnel records must be obtained.  An additional attempt should also be made to obtain his treatment records from Boston Medical Center, Tufts Medical Center, and South Shore Medical Center.

In a September 2000 VA Form 21-4128, the Veteran stated that he was receiving SSDI benefits because he was totally disabled.  His complete Social Security Administration (SSA) records must be obtained.

On remand, the Veteran should also be scheduled for VA examinations as described below. 

At his January 2018 hearing, the Veteran raised the issue of service connection for diabetes mellitus, type II, as due to Agent Orange exposure.  He asserts that his peripheral neuropathy and below-the-knee amputation are related to his diabetes mellitus.  Effective in March 2015, VA's regulations were amended to require the use of standardized VA forms when filing new claims or certain appeal documents.  As the claim for service connection for diabetes mellitus, type II, is inextricably intertwined with the claims for service connection for neuropathy and below-the-knee amputation, the RO should inform provide the Veteran an appropriate form so that he may submit a claim.  Then, if the Veteran completes and returns the form, the RO should adjudicate his claim for service connection for diabetes mellitus, type II.

Finally, the Veteran submitted a Notice of Disagreement in November 2015 expressing his disagreement with the August 2015 rating decision that denied service connection for psychosis for the purpose of establishing eligibility to treatment.  When a timely notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999).  Accordingly, because no subsequent SOC has been issued with respect to the claim for service connection for psychosis for the purpose of establishing eligibility to treatment, a remand is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  At his hearing in January 2018, the Veteran raised the issue of service connection for diabetes mellitus, type II, as due to Agent Orange exposure.  Send the Veteran a VA Form 21-526 and ask that he complete and return the form.  If the Veteran completes and returns the form, adjudicate his claim for service connection for diabetes mellitus, type II.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Boston VA Healthcare System (i.e., Jamaica Plain, West Roxbury, Brockton, etc.) dated from December 1971 to March 2014, and dated from May 2015 forward.  Also, a specific request should be made for records related to his right below-the-knee amputation in November 1991.

3.  Make arrangements to obtain the Veteran's complete service personnel records.

4.  Make arrangements to obtain the Veteran's complete treatment records from Briarcliff (in the 1970s), Boston Medical Center, Tufts Medical Center, and South Shore Medical Center.

5.  Request from the Social Security Administration complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s). 

6.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted. 

(a) The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD, and if he meets such criteria, whether PTSD can be related to the claimed in-service stressor(s) reported by the Veteran. 

(b) The examiner should also provide an opinion as to whether the Veteran's claimed in-service stressor(s) is/are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed in-service stressor(s), i.e., bringing Marines to shore on shore boats (with stressful landings) and bringing wounded Marines back to the ship; witnessing firefights while he himself was unarmed; and witnessing an explosion near a fellow soldier during an amphibious landing.  

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any incident of service, to include the Veteran's reported stressors.

(d)  In providing the above opinions, the examiner should acknowledge the Veteran's VA medical records showing treatment for anxiety and depression as early as 1976.

A complete rationale should be provided for all opinions given.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

 7.  Schedule the Veteran for a VA examination of his skin.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted. 

The examiner should identify all current skin disorders found to be present, to include any residuals of melanoma.

The examiner should provide an opinion as to whether it is at least as likely as not (50% probability or more) that any current skin disorder had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

A complete rationale should be provided for all opinions given.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

8.  Schedule the Veteran for an appropriate VA examination(s) of his upper and lower extremities, i.e., neurological, vascular, etc.  The claims file must be made available to the examiner(s) for review.  All necessary tests should be conducted.

(a)  The examiner should identify all current neurological disorders of the upper and lower extremities found to be present, to include any neuropathy.

(b)  The examiner should provide an opinion as to whether the Veteran has "early-onset" peripheral neuropathy.  See 38 C.F.R. § 3.309(e).

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50% probability or more) that any current neurological disorder or the Veteran's extremities had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

(d)  With respect to the Veteran's below-the-knee amputation of the right leg, the examiner should provide an opinion as to whether the disability that necessitated the amputation had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.  (Of note, VA treatment notes mention a history of peripheral vascular disease and frostbite ostensibly pertaining to the Veteran's amputation.)  

If the Veteran is service connected for diabetes mellitus:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% probability or more) that any current neurological disorder of the upper and/or lower extremities was either caused or aggravated by the Veteran's diabetes mellitus.

(b)  With respect to the Veteran's below-the-knee amputation of the right leg, the examiner should provide an opinion as to whether the disability that necessitated the amputation was at least as likely as not (50% probability or more) caused or aggravated by his diabetes mellitus.  (Of note, VA treatment notes mention a history of peripheral vascular disease and frostbite ostensibly pertaining to the Veteran's amputation.)  

A complete rationale should be provided for all opinions given.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

9.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

10.  Issue a statement of the case to the Veteran addressing the matter of service connection for psychosis for the purpose of establishing eligibility to treatment. The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302 (b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


